SAME CASE ON A RE-HEARING.
Spofford, J.
In refusing the re-hearing prayed for in this case, we remark that it will bo the duty of the Police Jury to provide for the exit of the additional waters proposed to be drained through the right fork of Bayou Paul, in such a manner as not to overflow the lands of the plaintiff.
Their attempt to reclaim the swamp at Point Manchac, must not be allowed to bring the waters thence drained in a flood upon the plaintiff’s lands. They must provide against injurious consequences to the plaintiff from their acts, or they will be liable in damages. The decision in this case cannot affect the right of the plaintiff to any legal remedies for injuries hereafter threatened or done to his property by the act or neglect of the Police Jury or others. If any expropriation of plaintiff’s land becomes necessary, it must of course be effected according to law.
Re-hearing refused.